 
BLUEROCK ENHANCED MULTIFAMILY TRUST, INC.
EXHIBIT 10.16
CORPORATE GOVERNANCE GUIDELINES
 
Adopted as of January 14, 2009
 
          The Board of Directors (the “Board”) of Bluerock Enhanced Multifamily
Trust, Inc. (the “Company”) has developed and adopted the following corporate
governance guidelines establishing a common set of expectations to assist the
Board and its Committees in performing their responsibilities. The Board may
amend these guidelines and may adopt such additional guidelines as it believes
will improve the Company’s corporate governance, or improve the operation of the
Board or its Committees, so as to better serve the interests of the stockholders
and other constituencies of the Company.
 
          These guidelines should be interpreted in the context of all
applicable laws and the Company’s articles of incorporation, as amended (the
“Charter”), bylaws (the “Bylaws”) and other corporate governance documents, and
are intended to serve as a flexible framework within which the Board may conduct
its business and not as a set of legally binding obligations. The following
guidelines are subject to modification, and the Board may, in the exercise of
its discretion, deviate from these guidelines from time to time as the Board may
deem appropriate or as required by applicable laws and regulations.
 
BOARD RESPONSIBILITIES
 
          The responsibilities of the Board are generally defined by statutory
and judicial law (both Maryland and federal) and the rules and regulations of
applicable administrative agencies (notably the Securities and Exchange
Commission and state securities agencies). In managing the business and affairs
of the Company, the Board shall focus its priorities on the following core
responsibilities:

       
•
Representing the interests of the Company’s stockholders in maintaining and
monitoring the fulfillment of the Company’s primary investment objectives, as
developed in accordance with the Charter.
       
•
Evaluating and approving the Company’s strategic direction and initiatives and
monitoring implementation and results.
       
•
Overseeing, advising and interacting with the Company’s president and other
senior executives and the Company’s advisor, Bluerock Enhanced Multifamily
Advisor, LLC (the “Advisor”), with respect to key aspects of, and issues
affecting, the business, including strategic planning, investments, borrowings,
operating performance and stockholder returns.
       
•
Supervising and evaluating the relationship between the Company and the Advisor
and other Affiliates (as defined below).


 
 
 

--------------------------------------------------------------------------------

 






       
•
Monitoring the Company’s operating results and financial condition and the
significant risks to the Company’s business.
       
•
Selecting and evaluating a well-qualified president of high integrity and, as
appropriate, other members of the senior executive team.
       
•
Selecting a well-qualified Chairman of the Board of high integrity.
       
•
Overseeing the Company’s integrity and ethics, compliance with laws, financial
reporting and public disclosures. In furtherance of this responsibility, the
Board has adopted and, acting through its Audit Committee, shall oversee
compliance with a Code of Ethics for the Company and promptly disclose publicly
any changes to or waivers of the Code of Ethics as required thereby.
       
•
Reviewing and approving, upon recommendation of the appropriate Committee of the
Board, all matters to be recommended for stockholder approval.
       
•
Reviewing and approving all public filings that require approval of the full
Board.
       
•
Regularly attending Board meetings (meeting materials should be reviewed in
advance).
       
•
Performing other such responsibilities as described in the Charter.

 
In fulfilling these core responsibilities, the directors shall not be required
to devote their full time to the affairs of the Company.
 
SELECTION OF THE BOARD
 
Board Membership Criteria
 
          As required by Section 7.2 of the Company’s Charter, at least one
independent director of the Company must have at least three years of relevant
real estate experience, and each director must have at least three years of
relevant experience demonstrating the knowledge and experience required to
successfully acquire and manage the type of assets being acquired by the
Company.
 
Selection of Directors
 
          The Board itself should be responsible for selecting its own nominees
and recommending them for election by the stockholders. Pursuant to Section 7.1
of the Company’s Charter, however, the directors may increase the number of
directors and fill any vacancy as provided in the Company’s Bylaws.
 
          The Board shall solicit candidate recommendations from its own members
and management of the Advisor. The Board will also consider suggestions made by
stockholders and other interested persons for director nominees who meet the
established director criteria (as set
 
-2-
 

--------------------------------------------------------------------------------


 
forth above). In order for a stockholder to make a nomination, the stockholder
must satisfy the procedural requirements for such nomination as provided in
Section 11 of the Bylaws.
 
          The Board may engage the services of a search firm to assist in
identifying potential director nominees.
 
          In evaluating the persons nominated as potential directors, the Board
will consider each candidate without regard to the source of the recommendation
and take into account those factors that the Board determines are relevant.
 
Orientation and Continuing Education
 
          New directors are provided with a complete orientation process, which
includes comprehensive information regarding the Company’s business and
operations, information regarding the industry in which the Company operates and
other background material, meetings with senior management and the Advisor (as
necessary) and visits to Company offices. As a part of the Company’s continuing
education efforts, supplemental information is provided to directors from time
to time.
 
BOARD COMPOSITION AND PERFORMANCE
 
Size of the Board
 
          The Charter provides for five members of the Board, which number may
be increased or decreased from time to time pursuant to the Bylaws of the
Company but must never be less than three following the effectiveness of the
Company’s registration statement. At this time, the Board has determined that it
is in the best interests of the Company and its constituencies to have a Board
with five members.
 
Independent Directors
 
          A majority of the members of the Board must be independent directors.
A director will be considered “independent” if he or she is not associated and
has not been associated within the last two years, directly or indirectly, with
the Sponsor (as defined below) or Advisor of the Company.
 
          A director shall be deemed to be associated with the Sponsor or
Advisor if he or she:

       
-
owns an interest in the Sponsor, Advisor or any of their Affiliates (as defined
below), other than the Company;
       
-
is employed by the Sponsor, Advisor or any of their Affiliates;
       
-
is an officer or director of the Sponsor, Advisor or any of their Affiliates,
other than the Company;

 
-3-
 

--------------------------------------------------------------------------------


 



       
-
performs services, other than as a director, for the Company;
       
-
is a director for more than three REITs organized by the Sponsor or advised by
the Advisor; or
       
-
has any material business or professional relationship with the Sponsor, Advisor
or any of their Affiliates.

 
Notwithstanding the foregoing, and serving as a director of or receiving
director fees from or owning an interest in a REIT or other real estate program
organized by the Sponsor or advised or managed by the Advisor or its Affiliates
shall not, by itself, cause a director to be deemed associated with the Sponsor
or the Advisor.
 
For purposes of determining whether or not a business or professional
relationship is material, the gross revenue derived by the director from the
Sponsor, Advisor and their Affiliates (excluding fees for serving as a director
of the Company or other REIT or real estate program organized or advised or
managed by the Advisor or its Affiliates) shall be deemed material per se if it
exceeds 5% of the director’s:

       
-
annual gross revenue, derived form all sources, during either of the last two
years; or
       
-
net worth, on a fair market value basis.

 
An indirect relationship shall include circumstances in which a director’s
spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law or brother- or sister-in-law is or has been within the last two
years associated with the Sponsor, Advisor or any of their Affiliates or the
Company.
 
          For purposes of these guidelines, a “Sponsor” means any person
directly or indirectly instrumental in organizing, wholly or in part, the
Company or any person who will control, manage or participate in the management
of the Company, and any Affiliate of such person. Not included is any person
whose only relationship with the Company is as that of an independent property
manager of the Company’s assets and whose only compensation is as such.
“Sponsor” does not include wholly independent third parties such as attorneys,
accountants and underwriters whose only compensation is for professional
services. A person may also be deemed a Sponsor of the Company (as to be
determined by the Board) by:

       
•
taking the initiative, directly or indirectly, in founding or organizing the
business or enterprise of the Company, either alone or in conjunction with one
or more other persons;
       
•
receiving a material participation in the Company in connection with the
founding or organizing of the business of the Company, in consideration of
services or property, or both services and property;.
       
•
having a substantial number of relationships and contacts with the Company;

 
-4-
 

--------------------------------------------------------------------------------


 



       
•
possessing significant rights to control the Company’s properties;
       
•
receiving fees for providing services to the Company which are paid on a basis
that is not customary in the industry; or
       
•
providing goods or services to the Company on a basis which was not negotiated
at arms length with the Company.

 
For purposes of these guidelines, “Affiliate” includes any of the following:

       
•
any person directly or indirectly owning, controlling or holding, with power to
vote, 10% or more of the outstanding voting securities of such other person;
       
•
any person 10% or more of whose outstanding voting securities are directly or
indirectly “‘ owned, controlled or held, with power to vote, by such other
person;
       
•
any person directly or indirectly controlling, controlled by or under common
control with such other person;
       
•
any executive officer, director, trustee or general partner of such other
person; and
       
•
any legal entity for which such person acts as an executive officer, director,
trustee or general partner.

 
Service on Other Boards of Directors
 
          Prior to accepting an invitation to serve on another public or private
company board of directors, directors should advise the Chairman of the Audit
Committee. The Board believes that directors should limit the number of other
company boards on which they serve, taking into account potential board
attendance, participation and effectiveness on these boards.
 
Directors Who Change Their Present Occupation or Job
 
          Directors who change the occupation or job they held when initially
elected are expected to notify the Chairman of the Audit Committee.
 
Term Limits
 
          The Board has determined not to establish term limits. Although term
limits could help make fresh ideas and viewpoints available to the Board, they
also could result in the loss of the valuable contribution of directors who have
been able to develop, over a period of time, increasing insight into the Company
and its operations.
 
-5-
 

--------------------------------------------------------------------------------


 
Board Compensation
 
          Independent directors shall receive reasonable compensation for their
services to be determined from time to time by the Board. Committee Chairmen may
receive such additional reasonable compensation for serving in that role as may
be determined from time to time. Directors who are not independent receive no
additional pay for serving as directors.
 
Board and Committee Access to Outside Advisors
 
          The Board, each of its Committees and the independent directors
collectively shall have the power to hire independent legal, financial or other
advisors, as they may deem necessary, without consulting or obtaining the
approval of any officer of the Company in advance.
 
BOARD RELATIONSHIP TO SENIOR MANAGEMENT AND ADVISOR
 
Board Access to Senior Management and Advisor
 
          Board members shall have complete access to the Company’s management
and to the Company’s Advisor. Board members should use judgment to be sure that
any contacts are not distracting to the business operation of the Company.
 
          Furthermore, the Board encourages senior management, from time to
time, to bring managers and/or advisors into Board meetings who: (a) can provide
additional insight into the items being discussed because of personal
involvement in these areas, and/or (b) represent managers with future potential
that the senior management believes should be given exposure to the Board.
 
MEETING PROCEDURES
 
Frequency and Length of Board Meetings
 
          The Chairman of the Board or, in the absence of the Chairman, the
President of the Company (if applicable) or the Secretary of the Company (if
there is no separate President), in consultation with the other members of the
Board, shall determine the timing and length of the meetings of the Board. The
Board shall meet as frequently as needed for directors to discharge properly
their responsibilities. In addition to regularly scheduled meetings, unscheduled
Board meetings may be called upon appropriate notice at any time to address
specific needs of the Company.
 
Selection of Agenda Items for Board Meetings
 
          The Chairman of the Board will establish the agenda for each Board
meeting. Each Board member is free to suggest the inclusion of item(s) on the
agenda. Each director is free to raise at any Board meeting subjects that are
not on the agenda for that meeting.
 
-6-
 

--------------------------------------------------------------------------------


 


Board Materials Distributed in Advance
 
          Each director is expected to make reasonable efforts to attend all
meetings of the Board and Committees on which the director serves. In advance of
each Board or Committee meeting, a proposed agenda and, to the extent feasible
or appropriate, information and data that is important to an understanding of
the business to be discussed will be distributed. Management, in consultation
with the Board, will make every attempt to see that the material provides
sufficient detail to adequately address the business to be discussed. When
appropriate, the information distributed will include summaries or outlines of
presentations to be given at the meeting. In this way, meeting time may be
conserved and discussion time focused on questions that the Board has about the
material.
 
BOARD COMMITTEES
 
Number, Structure and Independence of Committees
 
          The Board shall at all times have an Audit Committee composed solely
of independent directors. For further information on the responsibilities,
functions and composition of the Audit Committee, see the Audit Committee
Charter. The Board may also establish various advisory Committees on which
certain members of the Board sit to assist the Advisor and its affiliates in
areas that have a direct impact on the Company’s operations, such as an
Investment Committee, Nominating and Corporate Governance Committee,
Compensation Committee, Asset Management Committee, Shareholder Relations,
Communications and Development Committee and Finance and Planning Committee. The
majority of the members of all of these Committees must be independent
directors.
 
Frequency and Length of Committee Meetings
 
          Committee Chairmen, in consultation with Committee members, will
determine the frequency and length of Committee meetings. Each Committee shall
meet at least as frequently as is required by the terms of such Committee’s
charter, as applicable.
 
Committee Agendas
 
          Committee Chairmen, in consultation with the appropriate members of
senior management and the Committee, will develop the Committee’s meeting
agendas.
 
BOARD LEADERSHIP
 
Selection of Chairman and President
 
          The Board has the responsibility to fill the leadership positions of
the Chairman of the Board and President as it deems best for the Company at a
given point in time. The Board’s policy on whether or not the role of the
Chairman and President should be separate is to make this determination based on
serving the best interests of the Company and its stockholders at any given
time.
 
-7-
 

--------------------------------------------------------------------------------


 


LEADERSHIP DEVELOPMENT
 
Performance Evaluations
 
          The independent directors shall evaluate the performance of the
President. In evaluating the President, the independent directors shall take
into consideration the executive’s performance in both qualitative and
quantitative areas, such as leadership and vision; integrity; keeping the Board
informed on matters affecting the Company and its affiliates; performance of the
business (including such measurements as total stockholder return and
achievement of financial objectives and goals); development and implementation
of initiatives to provide long-term economic benefit to the Company, including
acquisitions, accomplishment of strategic objectives and development of
management.
 
          The independent directors shall also review at least annually the
performance of the other members of the senior management of the Company.
 
Succession Planning
 
          At least once a year, the President of the Company shall meet with the
independent directors to discuss potential successors as President. The
independent directors shall meet in executive session following such
presentations to consider such discussions.
 
          The President shall also have in place at all times a confidential
written procedure for the timely and efficient transfer of his or her
responsibilities in the event of his or her sudden incapacitation, death or
departure, including recommendations for longer-term succession arrangements.
 
          The President shall also review periodically with the independent
directors the potential succession arrangements for other key members of the
senior management of the Company.
 
COMMUNICATIONS WITH STOCKHOLDERS
 
          The Company has established the following means for stockholders to
communicate concerns to the Board. If the concern relates to the Company’s
financial statements, accounting practices or internal controls, the concerns
should be submitted in writing to the Chairman of the Audit Committee in care of
the Company’s Secretary at the Company’s headquarters address. If the concern
relates to the Company’s governance practices, business ethics or corporate
conduct, the concern may be submitted in writing to the Company’s Secretary at
the Company’s headquarters address.
 
          The Company’s “whistleblower” policy prohibits the Company and its
affiliates and their officers, employees and agents from discharging, demoting,
suspending, threatening, harassing or in any other manner discriminating against
any employee for raising a concern. If a stockholder or employee nonetheless
prefers to raise his or her concern in a confidential or
 
-8-
 

--------------------------------------------------------------------------------


 
 
anonymous manner; the concern may be directed to the Compliance Officer of the
Company at the Company’s headquarters address.
 
CONDUCT AND ETHICS STANDARDS FOR DIRECTORS
 
          Directors are subject to applicable provisions of a Code of Ethics,
Insider Trading Policy and Whistleblower Policy for the Company. These policies
can be found on the Company’s website.
 
-9-
 

 